HAMILTON, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Gaskins was killed on Feb. 13, 1920. An action was commenced against the' Hamilton County Commissioners on March 23, 1920. On May 5, 1922, an amended petition was filed, making Milford Village a party defendant. .At the close of the evidence the court directed a verdict for the commissioners upon the ground that the defective roadway where decedent was killed was not within the jurisdiction of the commissioners, but within the jurisdiction of Milford.
The court then directed a verdict for the village upon the ground that the action was not commenced against it within the two year limitation period. This defense was not raised by demurrer or answer. In affirming the judgment of the lower court, the Court of Appeals held:
1. The two year limitation, is a restriction qualifying the right of action itself and not the remedy, and unless the action is brought within two years the right! has perished before the action was brought.
2. There was no Waiver of the -limitation by the failure of the village to demur to the petition or make the objection by way of answer.
3. Where a party brings an action for wrongful death but fails to make the person defendant until after the two year period of limitation has expired, the statute runs against him and he does not come within the provisions of 10773-1 GC.